—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 21, 1997, convicting him of sodomy in the first degree and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
*548Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no significant probability that he would have been acquitted but for the testimony of the complainant’s grandmother concerning the complainant’s demeanor when he saw the defendant two days after the incident. Any error in permitting that testimony was, therefore, harmless (see, People v Teixeira, 189 AD2d 838; People v Pyne, 125 AD2d 720; People v Grubbs, 112 AD2d 104).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.